Citation Nr: 0619968	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

There is no evidence of a heart condition or hypertension in 
service, no evidence of either condition one year after 
service, and no competent evidence of a nexus between a 
current heart condition or current hypertension and the 
veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Service connection for a heart condition is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including various heart 
disorders and hypertension).

There are two notes to 38 C.F.R. § 4.104, Diagnostic Code 
7101, which sets forth the criteria for the evaluation of 
hypertension, and in the first note it is stated that "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm."

In essence, the veteran contends that he currently suffers 
from hypertension and a heart condition that he incurred 
during his active military service from February 1943 to 
February 1946, more than 50 years ago.  During his October 
2004 personal hearing testimony, the veteran asserted that he 
was treated for both conditions immediately after discharge 
from service through 1950 by a private physician, Dr. W.  
However, during his testimony, the veteran indicated that Dr. 
W. died in the 1950s, and these records were unavailable.  

The Board finds that although the veteran is currently 
diagnosed with hypertension and congestive heart failure with 
atrial flutter (see VA inpatient and outpatient records from 
February 2005), a review of the service and post-service 
evidence of record does not support a finding of an 
etiological relationship between these conditions and the 
veteran's military service over 50 years ago.  

There is no medical evidence in his service medical records 
(SMRs) of complaints, treatment, or diagnosis of hypertension 
or a heart condition during the veteran's period of active 
service that would warrant establishing service connection.  
In fact, upon induction, the veteran's blood pressure reading 
was normal at 146/70.  Upon separation, his blood pressure 
was still normal at 126/78.  Also, upon separation, his 
cardiovascular exam was documented as normal.  Although the 
veteran was treated for a throat condition and cellulitis in 
service, there was no treatment for hypertension or a heart 
disorder.  The Board must find that the SMRs, as a whole, 
provide very negative evidence against his claims.

The Board notes that according to the veteran's personal 
hearing testimony, a military physician diagnosed him with 
borderline hypertension during service, and he was prescribed 
medication to treat the disorder.  There is no medical 
evidence in the claims folder to substantiate this assertion.  
In addition, the veteran is not competent to relate what a 
doctor purportedly stated to him concerning a medical 
diagnosis.  Simply stated, the "connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  SMRs simply provide 
evidence against the veteran's assertions regarding 
hypertension treatment during service.  

Post-service, a VA examiner in August 1975 diagnosed the 
veteran with hypertension.  With regard to his heart 
condition, an electrocardiogram (EKG) accompanying the exam 
revealed left ventricular hypertrophy and strain or ischemia.  
At that time, the veteran also reported that he had been 
receiving medication for hypertension since 1966, 
contradicting the veteran's current contention that he 
received treatment immediately after service.  

Furthermore, even assuming he was first treated in 1966 for 
hypertension approximately 20 years after service, the United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established on a presumptive 
basis for hypertension or a heart condition.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Nor may service 
connection be established based on chronicity in service or 
continuity of symptomatology after service as SMRs are 
negative for hypertension or any heart condition.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  Post-service 
medical records, as a whole, provide very negative evidence 
against his claims as they indicate disorders that began 
years after service with absolutely no connection to service. 

There is no competent evidence of a nexus between the 
veteran's current hypertension or his heart condition and 
military service in the 1940s.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
this regard, the VA outpatient and inpatient reports are 
silent as to the etiology of either condition.  Additionally, 
the veteran's lay opinion, offered without the benefit of 
medical education or training, that his current disorders are 
related to service is not competent evidence required for the 
establishment of service connection. Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  In fact, the medical 
evidence of record firmly contradicts the veteran's 
contentions. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on either issue.  38 U.S.C.A. § 5107(b).  His 
claims for service connection are denied.  
 
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in July 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what information or 
evidence the veteran was responsible to provide. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the July 2003 VCAA letter did not 
explain what evidence VA was obligated to obtain or to assist 
the veteran in obtaining.  However, it appears that veteran 
was otherwise aware of this information, as he informed the 
VA of treatment he was receiving for his heart condition and 
hypertension at the VA Medical Center in Jackson, 
Mississippi.  The RO responded appropriately by obtaining 
relevant VA treatment records through March 2005.  Moreover, 
the August 2004 statement of the case (SOC) and March 2005 
supplemental statement of the case (SSOC) include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A.  § 5103(a); 
38 C.F.R. § 3.159.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.  The error, if any, is found 
to be harmless. 

The Board observes that the RO issued the July 2003 VCAA 
notice letter prior to the January 2004 adverse rating 
decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the medical treatment he has 
informed the VA to obtain on his behalf and the evidence he 
has submitted in the form of written statements.  Moreover, 
the combination of the VCAA letter, rating decision, SOC, and 
SSOC advised the veteran of what missing evidence was 
relevant and necessary to demonstrate service connection for 
hypertension and a heart condition.  Additionally, the 
veteran has presented testimony an October 2004 personal 
hearing.  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  

In addition, since the Board has concluded above that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further VCAA notice is needed.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that a VA etiological opinion has not been 
obtained for the hypertension and heart condition claims.  
However, the Board finds that the evidence, discussed above, 
indicates that the veteran did not receive treatment for 
either disorder during service and that there is no competent 
medical evidence or record showing a nexus between the 
veteran's military service in the 1940s and the current 
issues on appeal.  Thus, a remand for an opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide, 
as a whole, no basis to grant these claims, and provide 
evidence against the claims, the Board finds no basis for a 
VA etiological opinion to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and several earlier VA 
examinations.  The Board notes that VA is also required to 
make reasonable efforts to obtain relevant private medical 
records.  38 U.S.C.A. § 5103A(b).  According to a November 
2003 statement and his October 2004 personal hearing 
testimony, the veteran indicated that he had received 
treatment for hypertension immediately after service in the 
late 1940s through 1950 from a Dr. W.  However, the veteran 
stated Dr. W. died shortly thereafter, and the medical 
records were not obtainable.  It is common practice for 
hospitals and physicians to retain medical records for as 
long as required by law and then to destroy them.  This issue 
was fully addressed during the veteran's personal hearing in 
October 2004.  

In any event, there is no indication in the claims folder 
that the veteran identified and authorized VA to obtain any 
additional private medical records, and in his November 2003 
statement he indicated he had no further private records to 
submit. Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A 

  
ORDER

Service connection for a heart condition is denied. 

Service connection for hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


